Case 6:20-cv-00701-WWB-DCI Document 28 Filed 02/23/21 Page 1 of 2 PageID 435




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


SOUL QUEST CHURCH OF MOTHER
EARTH, INC. and CHRISTOPHER
YOUNG,

                      Plaintiffs,

v.                                                         Case No: 6:20-cv-701-WWB-DCI

ATTORNEY GENERAL, UNITED
STATES OF AMERICA and ACTING
ADMINISTRATOR, U.S. DRUG
ENFORCEMENT ADMINISTRATION,

                      Defendants.
                                           /

                                           ORDER

       THIS CAUSE is before the Court on the parties’ Joint Status Report (Doc. 27).

Therein, the parties have informed the Court that a final determination on Plaintiffs’

underlying petition before the Drug Enforcement Administration (“DEA”) will likely be

issued on or before April 15, 2021. (Id. at 3). As a result, the parties ask that all deadlines

in this case remain stayed pending a final determination.

       For the reasons set forth in the Joint Status Report (Doc. 27), this Court finds that

good cause exists to continue the stay of this litigation pending the issuance of a final

determination. Accordingly, it is ORDERED that this case shall remain STAYED pending

resolution of Plaintiffs’ petition by the DEA. Plaintiff shall notify this Court within fourteen

days of the resolution of proceedings before the DEA. Plaintiffs’ Petition for Preliminary

Injunction (Doc. 2) is DENIED without prejudice.

       DONE AND ORDERED in Orlando, Florida on February 23, 2021.
Case 6:20-cv-00701-WWB-DCI Document 28 Filed 02/23/21 Page 2 of 2 PageID 436




Copies furnished to:

Counsel of Record




                                     2
